Title: To James Madison from James Leander Cathcart, 22 June 1812 (Abstract)
From: Cathcart, James Leander
To: Madison, James


22 June 1812, Madeira. Solicited an appointment to the Lisbon consulate in June and July 1811, “should it again become vacant.” Has been informed that Mr. [George] Jefferson resigned the post due to ill health. “May I hope that my expectations will not be disappointed & that I may at last have a prospect of educating my family in a manner equal to my wishes.… I have only to add that my gratitude will at least be equal to the favor receiv’d that you will have the satisfaction of making a numerous family happy & of knowing that their prayers will be offer’d to the disposer of all events for your temporal & eternal happiness.”
